J-S34042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ASHTON ANTHONY PULLIUM-JONES               :
                                               :
                       Appellant               :   No. 1284 WDA 2021

           Appeal from the PCRA Order Entered September 29, 2021
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-CR-0003045-2016


BEFORE: DUBOW, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                       FILED: October 7, 2022

        Ashton Anthony Pullium-Jones (Pulliam-Jones) appeals from the order

entered in the Court of Common Pleas of Erie County (PCRA court) denying

his petition filed pursuant to the Post-Conviction Relief Act (PCRA), 42 Pa.C.S.

§§ 9541-9546. This case returns to us for disposition after we remanded for

the appointment of substitute counsel to file an amended Rule 1925(b)

statement, enabling Pullium-Jones to challenge PCRA counsel’s conclusion

that his petition was untimely with no exception pleaded or proven pursuant

to Commonwealth v. Bradley, 261 A.3d 381 (Pa. 2021).1 Counsel has filed


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Pursuant to Bradley, “a PCRA petitioner may, after a PCRA court denies
relief, and after obtaining new counsel or acting pro se, raise claims of PCRA
(Footnote Continued Next Page)
J-S34042-22


a petition to withdraw pursuant to Commonwealth v. Turner, 544 A.2d 927

(Pa. 1988) and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988).

We affirm and grant counsel’s petition to withdraw.

        We take the following background and procedural history from our

independent review of the record.

                                               I.

        On January 30, 2017, Pulliam-Jones pleaded guilty to two counts of

possession with intent to deliver and one count of resisting arrest.2 On March

24, 2017, the trial court sentenced him to an aggregate term of not less than

eighteen nor more than sixty months’ imprisonment, plus probation. Pulliam-

Jones did not file a direct appeal.

        Approximately four years later, on June 3, 2021, Pulliam-Jones filed a

motion to set aside sentence in which he argued that his convictions should

have been merged for sentencing. The court properly treated the motion as

a first PCRA petition. On August 16, 2021, PCRA counsel filed a petition to

withdraw and a Turner/Finley “no merit” letter in which she concluded that

the PCRA petition was untimely, with no exception pleaded and proven.

Curiously, although the court denied PCRA counsel’s request to withdraw on



____________________________________________


counsel’s ineffectiveness at the first opportunity to do so, even if on appeal.”
Bradley, 261 A.3d at 401.

2   35 P.S. § 780-113(a)(30) and 18 Pa.C.S. § 5105, respectively.


                                           -2-
J-S34042-22


August 27, 2021, it then issued notice of its intent to dismiss the PCRA petition

on August 30, 2021, for the same reasons advanced by PCRA counsel. See

Pa.R.Crim.P. 907(1). It then formally dismissed the petition on September

29, 2021.

       On October 29, 2021, PCRA counsel filed a notice of appeal on behalf of

Pulliam-Jones in which she raised one issue challenging the court’s denial of

her petition to withdraw. On February 8, 2022, PCRA counsel filed a petition

for remand for the appointment of new counsel on behalf of Pulliam-Jones. In

it, she represented that she spoke with Pulliam-Jones, who told her he wants

appellate review of her conclusion that the PCRA petition was untimely and

requested the appointment of new counsel pursuant to Bradley.              (See

Petition for Remand, 2/08/22, at ¶ 9).

       On March 7, 2022, this Court issued a per curiam order remanding the

case for the PCRA court to appoint substitute appellate counsel for the limited

purpose of filing an amended Rule 1925(b) statement.          (See Per Curiam

Order, 3/07/22). The court appointed new counsel pursuant to our order3 and

on April 5, 2022, appointed counsel filed a statement of intent to file a Finley




____________________________________________


3On May 16, 2022, PCRA counsel moved to withdraw in this Court since the
PCRA court had appointed new counsel. We granted the petition on May 23,
2022.


                                           -3-
J-S34042-22


brief4 because he concurred with PCRA counsel, after independent review, that

the PCRA petition was untimely with no relief due.5       On August 2, 2022,

counsel filed a Finley brief and petition to withdraw.

                                               II.

                                               A.

       As a preliminary matter, we must determine if appointed appellate

counsel has fulfilled all procedural requirements for withdrawing.           See

Commonwealth v. Daniels, 947 A.2d 795, 797 (Pa. Super. 2008). As we

have explained:

              Counsel petitioning to withdraw from PCRA representation
       must proceed ... under [Turner/Finley. Under] Turner/Finley
       [,] counsel must review the case zealously. Turner/Finley
       counsel must then submit a “no-merit” letter to the trial court, or
       brief on appeal to this Court, detailing the nature and extent of
       counsel’s diligent review of the case, listing the issues which the
       petitioner wants to have reviewed, explaining why and how those
       issues lack merit, and requesting permission to withdraw.

             Counsel must also send to the petitioner: (1) a copy of the
       “no-merit” letter/brief; (2) a copy of counsel’s petition to
       withdraw; and (3) a statement advising petitioner of the right to
       proceed pro se or by new counsel.
____________________________________________


4 In the PCRA context, appointed counsel seeking to withdraw must file a
Turner/Finley letter, not a brief. However, as a brief provides greater
protection, we may accept a “brief” in lieu of a “no-merit letter.” See
Commonwealth v. Widgins, 29 A.3d 816, 817 n.2 (Pa. Super. 2011).

5In reviewing the denial of PCRA relief, our standard of review is limited to
whether the record supports the PCRA court’s factual determinations and
whether its decision is free of legal error. See Commonwealth v. Lopez,
249 A.3d 993, 998 (Pa. 2021). We apply a de novo standard of review to the
PCRA court’s legal conclusions. See id.


                                           -4-
J-S34042-22



                                      ...

             [W]here counsel submits a petition and no-merit letter that
      do satisfy the technical demands of Turner/Finley, the court—
      trial court or this Court—must then conduct its own review of the
      merits of the case. If the court agrees with counsel that the claims
      are without merit, the court will permit counsel to withdraw and
      deny relief.

Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa. Super. 2007) (internal

citations omitted).

      Instantly, counsel has substantially complied with Turner/Finley. He

filed a Finley brief and after independent review, found that PCRA counsel

provided effective assistance where Pulliam-Jones’s petition was untimely,

with no exception pleaded or proven.

                                       B.

      Before considering the merits of Pulliam-Jones’s PCRA petition, we must

first determine whether the PCRA court and PCRA counsel properly found that

it is untimely under the PCRA’s jurisdictional time-bar.      A PCRA petition,

“including a second or subsequent petition, shall be filed within one year of

the date the judgment becomes final.” 42 Pa.C.S. § 9545(b)(1). A judgment

becomes final at the conclusion of direct review, “including discretionary

review in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking the review.” 42 Pa.C.S.

§ 9545(b)(3).     Because the timeliness requirements of the PCRA are




                                     -5-
J-S34042-22


jurisdictional in nature, courts cannot address the merits of an untimely

petition. See Commonwealth v. Moore, 247 A.3d 990, 998 (Pa. 2021).

      Pulliam-Jones’s judgment of sentence became final on April 23, 2017,

when his time to file an appeal to this Court expired.          See 42 Pa.C.S.

§ 9543(b)(3). Because Pulliam-Jones did not file the instant PCRA petition

until approximately four years later, on June 1, 2021, it is facially untimely,

and we lack jurisdiction to consider the appeal’s merits unless he pleads and

proves one of the three limited exceptions to the time-bar:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).

      Although a merger claim challenges the legality of sentence, which is

always subject to review within the PCRA, such a claim “must still first satisfy

the PCRA time limits or one of the exceptions thereto.” Commonwealth v.

Fowler, 930 A.2d 586, 592 (Pa. Super. 2007), appeal denied, 944 A.2d 756

(Pa. 2008). Instantly, Pulliam-Jones did not invoke any timeliness exceptions

in his petition, nor upon independent review do we conclude that any is


                                      -6-
J-S34042-22


applicable.     Accordingly, his untimely petition was properly dismissed.6

Further, our independent review does not reveal any applicable timeliness

exceptions or other non-frivolous issues.

       Hence, PCRA counsel was not ineffective. A petitioner is only entitled to

“an independent review of the record by competent counsel.” Finley, 550

A.2d at 215 (citation omitted). Here, PCRA counsel filed a “no-merit” letter

detailing her review and her finding that Pulliam-Jones’s issue lacked merit

and she provided him with a copy of the letter. The PCRA court agreed with

counsel’s finding and dismissed his petition on this basis.       Thus, counsel

provided effective assistance. See id.; see also Commonwealth v. Spotz,

896 A.2d 1191, 1222 (Pa. 2006) (“[C]ounsel will not be deemed ineffective

for failing to raise a meritless claim.”). We affirm the court’s order dismissing

the petition and appellate counsel’s petition to withdraw.

       Order affirmed. Petition to withdraw granted.




____________________________________________


6 In fact, even if the PCRA petition was subject to a timeliness exception, it
would not merit relief because the two PWID counts to which Pulliam-Jones
pleaded guilty involved separate criminal acts. See 42 Pa.C.S. § 9765 (“No
crimes shall merge for sentencing purposes unless the crimes arise from a
single criminal act.”); see Commonwealth v. Martinez, 153 A.3d 1025,
1030 (Pa. Super. 2016) (“When considering whether there is a single criminal
act or multiple criminal acts, the question is … whether the actor commits
multiple criminal acts beyond that which is necessary to establish the bare
elements of the additional crime.”) (citation omitted).

                                           -7-
J-S34042-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/07/2022




                          -8-